Citation Nr: 0124417	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  99-22 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to non-service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied the appellant's claim 
for burial benefits.

In July 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  In November 1986, the appellant submitted a claim for 
burial benefits.

2.  In December 1986, the RO wrote to the appellant, 
requesting additional information.  The record reflects that 
the additional information was not received.

3.  In April 1987, the RO denied the appellant's claim for 
burial benefits, stating that it had not received the 
requested evidence.  The appellant did not appeal the 
decision.

4.  In May 1999, the appellant filed a claim for burial 
benefits.

5.  A completed application for burial benefits was not filed 
within two years of the burial of the veteran.


CONCLUSION OF LAW

The criteria for payment of VA non-service-connected burial 
benefits and a plot or interment allowance have not been met.  
38 U.S.C.A. §§ 2302, 2303 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1600, 3.1601 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in October 1986 as a result of ventricular 
fibrillation due to or as a consequence of cardiomyopathy due 
to or as a consequence of hypertension.  

On October 15, 1986, the appellant called the RO to report 
the death of the veteran, her father.

In November 1986, the appellant submitted a VA Form 21-530, 
Application for Burial Benefits.  Attached to the 
application, she submitted a copy of the veteran's death 
certificate; a copy of a letter from the cemetery where her 
father was buried, which indicated the location where the 
veteran was buried; a copy of an agreement between her and 
the cemetery as to the cost of space at the cemetery and the 
amount she paid; a copy of the veteran's Separation 
Qualification Record; and a copy of the veteran's Enlisted 
Record and Report of Separation.

In December 1986, the RO wrote the appellant, asking her to 
submit a certified copy of the death certificate along with 
the funeral bill, paid in full.  The letter was sent to the 
appellant's last known address and not returned from the 
United States Postal Service as undeliverable.  

The record reflects that neither of these documents were 
received at the RO.  In April 1987, the RO denied the 
appellant's claim, stating that it had not received the 
requested evidence.  The letter was addressed to the 
appellant at the address she had indicated on the burial 
benefits application.  The notification provided the 
appellant with her appeal rights.  The record reflects that 
the appellant did not appeal the April 1987 determination.

In May 1999, the appellant filed a claim for burial benefits 
for the veteran, her father.  She claims that she had 
submitted the requested documentation within the two-year 
period of the permanent burial of the veteran's body and that 
she had been waiting over 10 years for the burial benefits.  
The appellant further stated she had called the RO on two 
occasions to track the status of her application and was told 
she should wait. 

At the July 2001 hearing, the appellant stated she had 
submitted a certified copy of the death certificate with her 
initial application but then got back a letter asking for 
another certified copy.  She stated that she could not send 
another copy because the certified copy she had sent in with 
her initial application was the only copy she had.  The 
appellant testified she called a couple of months later and 
was told she would have to wait.  She said she called 
approximately five times through all these years and was told 
to wait.  The appellant asserted that during one of the calls 
she made, she was told that there was a fire and that she 
would have to resubmit another application.  She stated she 
was frustrated and probably did not send in the information.  
The appellant testified that she had gone through her 
father's things in 1998 and decided to "fight for this."


II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  A review of the record discloses 
that in the July 1999 determination on appeal and the 
September 1999 statement of the case, the RO informed the 
appellant why her claim for burial benefits was denied.  In 
the September 1999 statement of the case, the RO also 
included the pertinent regulations that applied to the 
appellant's claim for burial benefits.  These determinations 
were mailed to the appellant and were not returned by the 
United States Postal Service as undeliverable, and thus the 
appellant is presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate the claim.  Consequently, 
the case need not be referred to the appellant or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant and the changes articulated 
in the new legislation are less stringent.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

The Board notes that during the veteran's lifetime, he was 
not service connected for any disabilities and had been 
granted pension benefits.  If a veteran's death is not 
service connected, a burial allowance and/or plot or 
interment allowance may be paid provided certain criteria are 
met.  38 U.S.C.A. § 2302(a) (West 1991);  38 C.F.R. § 
3.1600(b), (f) (2001).  

Claims for reimbursement or direct payment of burial expenses 
under 38 C.F.R. § 3.1600(b) and plot or internment allowance 
under 38 C.F.R. § 3.1600(f) must be received by the VA within 
two years after the permanent burial or cremation of the 
body.  38 U.S.C.A. § 2304 (West 1991); 38 C.F.R. § 3.1601 
(2001).  Evidence required to complete a claim for the burial 
allowance and the plot or interment allowance must be 
submitted within one year from the date of the VA's request 
for such evidence.  38 C.F.R. § 3.1601(b) (2001).  Such 
evidence includes proof of death in accordance with 38 C.F.R. 
§ 3.211 (2001).  Id.

The Board notes that this regulation was essentially the same 
in 1986, except for the proof of death regulation-38 C.F.R. 
§ 3.211 (1986).  At that time, proof of death included a 
certified copy of the death certificate.  Id.  This 
regulation did not change during the two years following the 
burial of the veteran.  The Board further notes that the 
current regulation, 38 C.F.R. § 3.211 (2001), does not 
require a certified copy of the death certificate.

IV.  Analysis

The Board has carefully and sympathetically reviewed the 
evidence of record, including the appellant's testimony, and 
finds that there is no basis to grant the benefits sought.  
At the time of the appellant's application in 1986, the 
regulation establishing proof of death required that a 
certified copy of the death certificate be submitted.  See 
38 C.F.R. § 3.211 (1986).  Although the appellant claims that 
she had submitted a certified copy of the death certificate, 
the record does not reflect that the certified death 
certificate is a matter of record.  In December 1986, the RO 
was correct in asking her for a certified copy of the death 
certificate.  While the appellant had one year from December 
1986 to submit the evidence, the RO's denying the claim in 
April 1987 (less than one year later) was harmless, as the 
appellant was given the opportunity to appeal the April 1987 
decision, and thus she had time (i.e., one full year from 
December 1986) to submit the necessary evidence.  The Board 
is aware that the appellant has asserted that she submitted 
the requested information at that time; however, there is no 
evidence in the claims file showing that she contacted VA 
either by mail or by placing a phone call within one year of 
the December 1986 letter.  

The record reflects that the appellant did not pursue this 
claim in 1986, and the two-year period following the burial 
of the veteran has expired.  The regulation requires that a 
claim for burial benefits be submitted within two years after 
the permanent burial or cremation of the body.  38 C.F.R. 
§ 3.1601(a).  The requirements of submitting a claim include 
submitting the required "supporting evidence," which in 1986 
included a certified copy of the death certificate.  Thus, 
although the appellant submitted a claim for burial benefits 
within two years of the burial of the veteran, her claim did 
not meet the requirements of the "supporting evidence."  
38 C.F.R. § 3.1601(b) (1986).  As stated above, the RO 
notified the appellant of the evidence it needed from her, 
and such evidence is not shown to be on file within one year 
of the December 1986 letter.  The Board is bound by these 
regulations that required a complete application within two 
years of the burial of the veteran.  See 38 U.S.C.A. 
§ 7104(c) (West 1991) (Board shall be bound in its decisions 
by the regulations of VA).

Even though the appellant currently meets the requirements of 
the "supporting evidence" under 38 C.F.R. § 3.1601(b) (2001), 
as a certified copy of the death certificate is no longer 
required, the claim cannot be granted due to failure to meet 
the two-year requirement of filing a complete claim under 
38 C.F.R. §§  3.1601(a) and (b).  Again, as stated above, the 
regulation requiring that proof of death be shown by 
submitting a certified copy of the death certificate remained 
in effect throughout the two-year period following the burial 
of the veteran.  Thus, during that two-year period, the 
appellant's claim was not complete.

Therefore, as the appellant's completed application for VA 
burial benefits was not a matter of record until more than 
two years after the burial of the veteran, it must be denied 
as a matter of law.  In a case where the law, and not the 
evidence, is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board regrets that it cannot provide a more favorable 
decision, and appreciates the testimony that the appellant 
provided at the July 2001 hearing before the undersigned 
Board Member.  It should be pointed out, however, that this 
Board Member is without authority to ignore the clearly 
specified mandate as set forth in the governing law and 
regulations.  



ORDER

Entitlement to VA non-service-connected burial benefits is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

